Citation Nr: 0843663	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-04 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for vertigo, including as 
secondary to tympanic membrane perforation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran has active duty service from September 1950 to 
April 1951 and June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Hartford, Connecticut Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's vertigo 
service connection claim.


FINDING OF FACT

The veteran's vertigo is proximately due to his service-
connected tympanic membrane perforation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
vertigo, as secondary to the veteran's service-connected 
tympanic membrane perforation, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran contends that he suffers from vertigo as a result 
of an ear injury he received while in service that perforated 
his ear drum.  He recounts that another sailor slapped his 
hands over the veteran's ears, causing him to lose 
consciousness.

Service connection for defective hearing with perforation of 
the right ear drum was granted in a December 1957 rating 
decision.  He is also service connected for bilateral hearing 
loss, tinnitus and rhinitis.

An April 1953 service treatment note reflected that the 
veteran was injured when another sailor slapped his ears, 
resulting in hearing loss.  Physical examination revealed 
that both ear drums had been perforated, and follow-up 
examinations noted that his left ear drum had not healed.  A 
February 1955 note indicated that his left ear drum was 
intact but was "quite retracted."  His June 1956 discharge 
examination noted a right ear drum perforation with no 
evidence of infection.

A February 1981 neurological private treatment note indicated 
that the veteran had been experiencing intermittent dizziness 
since approximately 1959, and these attacks occurred once 
every one to three years.  The neurologist opined that his 
vertigo "most likely" had a vestibular etiology.  A 
December 1995 letter from the veteran's private ear, nose and 
throat (ENT) specialist noted that he had a chronic history 
of fluid build-up in the right middle ear for which he had 
several pressure equalization (PE) tubes inserted.  He also 
relayed that the veteran's hearing loss and dizziness had 
gotten worse after a PE tube was inserted with bleeding 
complications in 1993.

At his February 1996 hearing, the veteran testified that he 
sometimes gets a minor vertigo attack when he turns too fast 
or bends over, and that such attacks will pass if he slows 
down.  For a severe vertigo attack, which occurred 
approximately every three weeks, he would remain in his home.  
The severity and frequency of his condition caused him to 
leave his employment as a truck driver.

At his March 1996 VA examination, the veteran reported that 
he had experienced "particularly troublesome" vertigo 
attacks that last one to three weeks.  In between the 
attacks, he described experiencing a vague unsteadiness at 
all times.  The examiner opined that the veteran's vertigo 
most likely related to his vestibular dysfunction.

The veteran reported his long history of vertigo in his May 
2005 neurology outpatient consultation and that he was unable 
to determine whether his Meclizine prescription had impacted 
his vertigo.  The neurologist was unable to induce nystagum 
(wobbly head movements) or dizziness with sudden changes in 
head position.   An impression of "intermittent and quite 
severe vertigo" which was related to the peripheral-
vestibular damage he suffered while in service was made.

A July 2005 ENT treatment note indicated that the veteran had 
tested negative on the Dix-Hillpike test, also known as the 
Barany test, and that he had fluid in his right middle ear.  
An assessment of worsening vertigo with likely Meniere's 
disease was made.  

The veteran continued to complaint of vertigo lastly hours or 
days at a time in an August 2005 ENT treatment note.  He 
reported that Meclizine had not changed his vertigo symptoms.  
Physical examination revealed fluid in his right tympanic 
membrane.  An assessment of worsening vertigo with likely 
Meniere's disease was made.

The veteran continued to complain of vertigo when turning his 
head and getting up from bed in an October 2005 ENT treatment 
note.  An assessment of vertigo consistent with benign 
paroxysmal positional vertigo (BPPV) was made.

He reported continued complaints of vertigo in his May 2006 
hearing.

The veteran was noted to be a poor historian in an October 
2006 VA examination.  The examiner reviewed the claims folder 
and discussed his case with the veteran's treating ENT prior 
to the examination.  Physical examination noted that his 
right tympanic membrane was absent.  A Barany test, used to 
determine whether vertigo is triggered by particular head 
movements, was negative.  The examiner noted that the 
veteran's vertigo is at least as likely as not related to his 
right tympanic membrane perforation.  His treating physician 
noted that it was not clear whether the veteran's vertigo was 
caused by his tympanic membrane or vestibular nerve damage, 
but that it "would be fair to say that the damage was 
incurred during his military service".

An October 2006 neurology consultation resulted in an 
impression of peripheral vestibulopathy.  An assessment of 
Meniere's disease was again noted in a January 2007 ENT note.

Analysis

The veteran suffers from a current disability as he has been 
diagnosed with vertigo, among other ear conditions.  His 
treatment records demonstrate that he has been receiving 
treatment for this condition consistently since 1981, and 
that he has reported a continuity of symptomology since 
service.  A March 1996 VA examination linked the veteran's 
vertigo with his vestibular dysfunction.  An assessment of 
vertigo was issued by the veteran's treating ENT in July 2005 
despite a negative result in the Dix-Hillpike test.

The October 2006 VA examiner's opinion attributed the 
veteran's vertigo to his service.  His treating ENT noted in 
that same opinion that although it could not be determined 
whether the veteran's tympanic membrane perforation or his 
vestibular nerve damage caused his vertigo, "it was fair to 
say" that his condition was caused during the veteran's 
service.  Both of these ENT specialists offered this nexus 
opinion despite the veteran not demonstrating vertigo during 
the Barany test during the examination.

When viewed in the light most favorable to the veteran, the 
conflicting medical evidence is at least approximately 
balanced as to whether the veteran's vertigo is proximately 
caused by or is the result of his service-connected tympanic 
membrane perforation.  The benefit of the doubt doctrine 
requires that the veteran's vertigo service-connection claim 
be granted.  Entitlement to service connection for vertigo 
secondary to the service-connected tympanic membrane 
perforation is therefore granted.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008).


ORDER

Entitlement to service connection for vertigo, secondary to 
service-connected tympanic membrane perforation, is granted.



____________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


